Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Re-open of Prosecution 
In view of the appeal brief filed on 7/7/2022, PROSECUTION IS HEREBY REOPENED. With a response as set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


SPE

/PIERRE M VITAL/     Supervisory Patent Examiner, Art Unit 2162                                                                                                                                                                                                   

Response to Arguments
Applicant's arguments filed 7/7/2022 (in the appeal brief)
 have been fully considered but they are not persuasive. 

(A) In re page 9 (#1), appellant states,
“The combination of Ramesh and Kumar does not teach “determining that the data query includes a snapshot query,” as required by independent claims 1, 8, and 15, because the cited art discloses at most one type of query.”

In response, respectfully, the examiner had relied upon, Ramesh associated with a step of, determining a received data query is, determined to perform a snapshot type of query or other type or types of queries, as argued, based on Figs. 2A-B, step 210 and associated disclosures.

Note, a snapshot is understood, as, a Copy of data, at a point in time, returned, as a stored result, is based on data identification information.

Appellant cites areas of the applicant’s specification 0033 & Fig. 3, directed to the argued limitation, is acknowledged.

	Applicant’s disclosure does determine a query type, between two different types in the specification (Snapshot & Pagination), or query types, but the claims merely recite to determine a snap shot query, therefore, appears to read on as claimed, based on, snapshot result generation or update. 
SEE Fig. 2B, step 222 and/or step 228).

Ramesh has been applied to determine, to perform, a Snapshot query, is based on the received data query.
The query is received the system, the system determines (through identification), the received query, IF, it is one of the types of snapshot query requests, and upon, generates a snapshot table (Storing), this, operation is based on determining the data query received, at step 210, is a snapshot request or can be other types of query requests.
 
Note, determining the received query (request), is a snapshot or other type of query request.
Ramesh teaches upon determining, the received data query triggers, a Snapshot query operation (Fig. 2B) or, an alternative query operation (see Fig. 2A, Steps 212, 214, 216 & 218), the system interprets (or determines), to perform either a  snapshot operation or alternative query operation, based on at least the determining step 210, as well as the defined query operations as defined by user preferences.

Ramesh does teach, determining different types of queries to be performed based on step 210 in view of steps 202, 204 & 206, per/entered query vs. a snapshot query operation (Fig. 2B).

Ramesh, also teaches different types of Snapshot queries (based on steps 202, 204, 206), as well as determines also to perform, different types of data queries.

SEE Fig. 2A, First query (step 214) & Second Query (216), generating a final resultant Report (step 218), based on second query on a materialized view (216) and as well as a first query (212), generating a materialized view (212), therefore the system determined different types of user entered queries, as well as different types of snapshot queries (based on user inputs), based on different sources (202), attributes, filters and summary operations (or queries), and selected Type & format, etc. (in view of STEPs 202, 204, 206), defining a plurality of query types, determined by the system based on query parameters set (also determined), by a user.

The system as understood, does as claimed, determines based on a data query, determines, a snapshot query (type or other), in view of generating a Snapshot Table, in view of Fig. 2B and step 210, in Fig. 2A.

The system also appears to determine, when, a data query is not a snapshot query or is different type of query.

SEE 0070, PAGINATION QUERY or Not, therefore the system determines, when a data query is snapshot query and/or a pagination or not type queries, understood to be in concert with   applicant’s specification, as cited above.

Note the system determines different query types, including, a Pagination Query) or No Pagination (or another query) vs. the Snapshot query operation and other query types.
[0070] The rendering module 124 may also facilitate the user to select data from the materialized view. In addition, the user may execute data query with or without pagination along with parameters. In case, the user requires a paginated report, the user may specify the fetch size based on which the report may be paginated. Further, the rendering module 124 may facilitate the user to select data from the aggregate data set.

Therefore the examiner fails to agree with the arguments made base on the claims, as claimed.

It is also noted, a data query is received from a user, based on user profile (see 0024, “based on the user's preference for snap shot or materialized view”), the system determines the Query Type, based on profile lookup, therefore, this passage also appears to read as claimed to determine that a received query is a snapshot query (request) or other type of query, based on profile lookup, the system determines, the preference set query type, is preestablished in a user profile (or preferences).

Note, the received query is determined to be one of, “for snap shot or materialized view”, therefore, the system determined based on the data query in view of (0024, user’s preference Lookup or search).

Note, the data query, is determined (0024), based on the determined, user's preference for, query types, 
(1)	snap shot or 
(2)	materialized view

[0024] In another implementation, when the first query is executed, the results of the first query may, in addition or alternatively, be stored in a cache table, such as a snapshot table based on the user's preference for snap shot or materialized view. The results in the snapshot table may be associated with an expiration time. For example, when the information or content of the source data set changes, the information in the snapshot table expires. Accordingly, the snapshot table may be updated when a report is executed and a check is made on the expiry time of the report whose data is stored in the cache table. Updation of the information within the snapshot table may be understood as the information being expired, deleted, and then re inserted into the snapshot table.

Therefore, Ramesh teaches, determining the Query is a Snapshot query type (or other query), since, the determined query can be of a DIFFERENT types, including but, not limited thereto, determined to be, “for snap shot or materialized view”, if not clear are both queries & of different types, one skilled on the art would require no more disclosure.

(B) In re page 10 (#2), appellant states, The combination of Ramesh and Kumar does not teach “identifying,” “taking,” and “storing” in responsive to determining the snapshot query, as required by independent claims 1, 8, and 15, because the cited art does not disclose performing these steps based on a snapshot query.
	
Those skilled in the art, would realize, when determining a Snapshot query and performing a snapshot, the basic steps are identifying (in view of steps, steps 202, 204, 206, defining data of interest), taking is referring to the Snapshot of data itself (or a COPY at a point in time), while, “storing” is referencing the result table or cached data stored (see 0024, cache or STORING), one skilled in the art, knows a Snapshot, is a COPY of data (identified), at a point in time, wherein the Snapshot Table generation (is the stored result).

 When a data query, is a snapshot query or any other type of query that generates a result, correspond to the steps as argued, taking based on interest, or ID (or what), taking a copy and storing, for any query that returns results.
SEE 0024, the snapshot table generation (STORING), includes storing the result (that was a copy in view of being a SNAPSHOT), based on a copying of what was requested (interested in), includes, identifying, what is wanted (requested), a copy is obtained and returned (as stored results), one skilled in the art would require no more disclosure.

(C) In re page 11 (#3), appellant states
“The combination of Ramesh and Kumar does not teach “extracting ... the at least some of data ... based on the physical locations included in the snapshot,” because Kumar’s data saving is performed prior to obtaining the physical locations.
	In response, claim 1, recites, 
“…in responsive to determining that the data query incudes the snapshot query, identifying physical locations of at least some of data requested by the data query”

	Therefore, it is a mis-statement by appellant, the claim only requires, determining the data query, “identifying physical locations of at least some of data requested by the data query”.

	Therefore, the scope is, “identifying physical locations of at least some of data requested by the data query”, this passage may suggest the locations are in the query, but is not specifically claimed.

	What is required is to process (a query), determine the physical locations, based on the query.

	Kumar as applied renders obvious, two points associated with the claim, that when querying data of Interest, requires a physical locations, to obtain the data, Kumar does basically teach to those skilled in the art, that the data of interest, the SNAPSHOT data of interest, is at physical locations (in accord to a Manifest file).

	Kumar teaches, Snapshot type queries (defined by Points in time), is applied to incremental snapshot of changed data, to obtain Copies of the changed data (by Snapshots of the Changed Data).
	As also understood, obtaining Snapshot Data, through snapshot requests, in Kumar, is referred to as Physical Locations, also applied a Manifest (to locate the Latest) is applied to locate the data of interest, in a snapshot query operation.	
	The reference to physical locations is understood, allows the system to select from a POOL of volumes (or Plural Locations), based on its NETWORK DISTANCE and other attributes to, select snapshot data 
Please reference pages 4-5 of the last office action (2/17/2022), for the details of Kumar.
	
	Therefore, Kumar renders obvious as claimed, but, also appears obvious, that data of interest, taking a Snapshot of Data, based on the Physical Locations of that data, is obvious to those skilled in the art, with or without, a Manifest.

	The examiner fails to agree, in view of the claim scope and the applied prior art, the prior art rendering obvious the idea that Snapshot Data, cab be obtained at their physical locations, of the desired snapshot data, as well to obtained based on the query request, the physical locations to obtain the data.

(D)	In re page 12 (#4), appellant states, “Claim 2 recites that “the snapshot conditions include: 
a snapshot query indicator (Note, in view of generating a Snapshot Table in view of Ramesh), in the data query 
or 
an amount of data requested by the data query 
(see Ramesh, 0070)

Claims 9 and 6 recite a similar distinguishing feature using analogous language. The Office alleges that Ramesh discloses this feature. Final Office Action, p. 12. This is erroneous.

In response as understood by the examiner while the limitations are in the alternative (or), the idea that a query can have a set data amount, in the data query appears is taught in view of (0070, “…user may specify the fetch size…”).

Also, appears to teach the alternative limitation, having at least one indicator (or Indicators), in queries, defining the snap shot queries in the queries, which reads as any parameter (or source ID, step 202, 204 to 206), including Fetch Size and triggering a query operation. 

see Query (directed to, a paginated report), includes, a user set fetch size (see “user may specify the fetch size”).

[0070] The rendering module 124 may also facilitate the user to select data from the materialized view. In addition, the user may execute data query with or without pagination along with parameters. In case, the user requires a paginated report, the user may specify the fetch size based on which the report may be paginated. Further, the rendering module 124 may facilitate the user to select data from the aggregate data set.
One skilled in the art would require, no further disclosure.

(E) In re page 13 (#5), appellant states,
The Office first argues that Ramesh’s data of interest correspond to the claimed “snapshot query indicator.” Final Office Action, p. 12. This is clearly erroneous because Ramesh does not mention data of interest at all. Furthermore, the data of interest are still data requested by the snapshot query, not the claimed “a snapshot query indicator.”

	If one skilled in the art, would carefully read the references applied, should read the references in the entirely.
Note a user can Input Queries (of Interest), not only is the word, interest, but also related words should be considered  also see Need or Needs.

SEE DISCLOSURE, data of interest (0009, 0038, 0055, such as associated, a User) and/or NEED or Needs (0003, 0010, 0012, 0013, 0015, 0041, 0045-0046, 0053, 0059, 0063), wherein the queries, may be of an SQL language), directed to access, to table type data and generating results in tables (see SNAPSHOT Table, stored to cache), directed to accessing data of INTERST (determined by Users, as those skilled in the art would require no more disclosure. 

The examiners interpretations are NOT deemed ERRONEOUS, one skilled in the art would realize, User Input, allows for requesting Data of Interest or Need, based on the user input alone.

(F) In re pages 14-15 (#6), appellant states, “Appellant submits that there is no motivation to combine Ramesh and Kumar for three reasons. First, the Office fails to establish that a person of ordinary skull in the art (POSA} would have been motivated to modify Ramesh based on the teaching of Kumar. The Office merely concludes that “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective fling date of the claimed invention to a person having ordinary skull in the art to modify Ramesh with the teachings Kumar, to perform the step as claimed...” Final Office Action, p. 6. Indeed, a POSA would not have been motivated to combine Ramesh and Kumar because they are directed to solutions to different problems. 
	
In response, applicant deems that the references are not combinable, Since, directed to solutions to different problems.

When two references, are directed solutions to a similar or same problems, establishes a basis for combining teaches between references.
This is not the Only supportive reasons two references are deemed potentially combinable, those skilled in the art, realize, two references can be in the same or even a related field of endeavor.

Applicant argues the prior art is not combinable since, the references are not directed to solving the same problem (can be considered Analogous).

In view of the MPEP, attributes to support a conclusion of obviousness to combine two references, include being in the same field of endeavor or directed to solving the same problem.
 SEE MPEP 2141.01(a) Analogous and Nonanalogous Art [R-08.2017]
I.    TO RELY ON A REFERENCE UNDER 35 U.S.C. 103, IT MUST BE ANALOGOUS PRIOR ART
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

Therefore, since, both references are seen as being in the in the same or related fields of endeavor (QUERY PROCESSING, including Snapshot Query generations), or directed to i.e. query access to data associated with Snapshot query processing, defined associated field of endeavor, one skilled in the art would require no more evidence.

Therefore, after a careful consideration, the arguments with respect to the claims vs. the prior art are not persuasive, the examiner suggests to consider, more details in the claims with respect to the argued elements, as described in applicant’s Fig. 3, more detail of step 304 by adding distinguishable details as described in Fig. 3, such as: the details of the Two queries types and related potentially distinguishable details. SEE Fig. 3, such as: 306, 318 (conditional, Snapshot Possible), to No, performs 316 to 332, offset pagination and ends}), these details appear, are not taught by the prior art of record, appears, would require or trigger, an updated search.

(G) in re pages 16- (#7), appellant states, “Second, a POSA would not have been motivated to combine Ramesh and Kumar because such a combination would result in an inoperable device. Federal Circuit precedent has emphasized that if references taken in combination would produce a “seemingly inoperative device,” such references teach away from the combination and thus cannot serve as predicates for a prima facie case of obviousness. MeGiniey v. Franklin Sports, Inc., 262 F.3d 1339, 1354 (Ped. Cir. 2001).
The reasons provided as understood, 

“On the other hand, Ramesh’s snapshot table stores result of the first query, but does not have a structure as described in Kumar. See, Ramesh, {[0051]. Therefore, modifying Ramesh to create a snapshot table of contents or manifest file would render Ramesh’s system inoperable because Ramesh’s snapshot table does not support Kumar’s snapshot table of contents or manifest file.

In response respectfully, one can make a statement, that, Ramesh’s snapshot table does not support Kumar’s snapshot table of contents or manifest file.
This is conclusion merely on the difference in teachings between references, does not justify the position of the combination would result in an inoperable device, merely due to one reference not having an elements another reference teaches.

In this case, Kumar as seen by the examiner teaches basically that, data of Interest (SNAPHOTs), is taught to be stored to PHYSICAL locations.
 Therefore, is obvious to apply to a query either to include or have defined with respect to a query, the physical locations to obtain the desired SNAPSHOT data.
As applied, the query is processed, triggers a determining step, to determine the physical locations of the desired snap shot data, due to the data of interest can be extracted in view of the physical locations, to select the source of the Snapshot data of interest, based on the distance (to the physical locations), to obtain the data.
Therefore the examiner is not persuaded by the arguments presented.

The examiner offers an interview to discuss potential
distinguishable subject matter in an effort to enhance compact prosecution, as well as record any clarity.

This action is an effort to minimize the number of issued raised, in an effort to potential simplify, the number of issues raised by appellant and provide the examiner a chance to address the new arguments presented based on the combination of references.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the
application as subject to AIA  35 U.S.C. 102 and 103 (or as
subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will
not be considered a new ground of rejection if the prior
art relied upon, and the rationale supporting the
rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms
the basis for all obviousness rejections set forth in this
Office action:

A patent for a claimed invention may not be obtained,
notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12 and 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al. (US 2013/0332487) in view of Kumar et al. (US 10,924,275, FD 9/28/2018).
Regarding claims 1, 8 and 15, Ramesh discloses a computer-
implemented method, implemented in code on a system with
processor and memory (0032-0033) for processing a data query, comprising:
O 	receiving, by one or more computing devices, the data
query including a snapshot query

See also determining that the query includes a Snapshot query to obtain the data, at the locations 

(see Step 210), BASED ON USER ENTERED QUERY PARAMETERS IN STEPS 202, 204, 206 and/or user preferences

taking (by the one or more computing devices), a snapshot, wherein the snapshot includes the locations of the at least some of data

SEE based on, User defined query, at steps 202, 204 and 206), of the at least some of data, based on selected attributes from the source set (OR LOCATION INFORMATIONs), for report generation (step 202), including, defining Filters & Summary Operations to be performed on the one or more attributes (step 204) and to select TYPE and FORMAT, based on the source data set (includes, data location information).

SEE Fig. 2A-B, the system takes snapshots based on user determined inputs, the system determines the Query processing, determines to performs a Snapshot query operation for more than one reason, to obtain snapshots of data and to update snapshots of data, to perform, extraction of the store snapshot data, to other processed forms (storage), of data based on determining to perform, a snapshot and/or other, user requested query types. 

SEE decision step (determining), on a conditional step 210, to perform, either steps 212-218 (Query process, to a Report) or to perform (query process, starting at step A 220).

	The steps in Fig. 2B, are determined to be performed based on decision step 210.

 	There is at least one determining step, to determine perform (a Snapshot of Fig. 2B), or, alternatively based on the request (steps 202 to 206), generates a first query based on the source data set, upon receiving the query Step 210, determines to alternatively determines to perform the query operation steps 212 to 218, generating by query, generate a materialized view (result), to store the view (214), to execute a second query on the view (216), to generate a REPORT based on the second query (218), as determined by the user, as determined by the system
Based on decision steps as illustrated (see system determine step 210).
 
	Further note the system, also makes other query snapshot determinations, including Determining (at step 226), based on, “HAS THE DATA EXPIRED”, the system determines, to perform the snapshot query (extract), in order to, UPDATE THE Snapshot TABLE 228 (or STORING)

See 0024, Next Query, condition step 226, Expired???, Yes, the system determines to take a snapshot query and Generates an output Report step 230, with the updated snapshot table at 228, alternatively condition No, indicates Not expired or an available status to, a snapshot in accord with, “the Expiration Rule”).
Note, the system does determine what Type of query to Perform, can also be based on User Preference (lookup), also reads as determining to perform a Snapshot query in view of receiving a Data request.

Note below, also can be, based on User Preferences, when a data query is received, the system determines, the request is to be treated or determined based on a User’s preferences, the resultant to determined query operation is either (of Two Types of Queries), “based on the user's preference for snap shot or materialized view.
SEE “…based on the user's preference for snap shot or materialized view…”
[0024] In another implementation, when the first query is executed, the results of the first query may, in addition or alternatively, be stored in a cache table, such as a snapshot table based on the user's preference for snap shot or materialized view. The results in the snapshot table may be associated with an expiration time. For example, when the information or content of the source data set changes, the information in the snapshot table expires. Accordingly, the snapshot table may be updated when a report is executed and a check is made on the expiry time of the report whose data is stored in the cache table. Updation of the information within the snapshot table may be understood as the information being expired, deleted, and then re inserted into the snapshot table.

O	storing, by the one or more computing devices, the
snapshot into the snapshot storage (see 0024, cache), wherein the snapshot contains more than a predetermined number of rows

(0016 of a Materialized View, 0022, Row Level Aggregate) and extracting, by the one or more computing devices, data from a data storage based on the snapshot (step 230, Report)

SEE abstract (query or queries, to report, 0002) and 0058,
Row Level Summary (Of the Rows)

Ramesh is deemed to meet as claimed but, fails to
particularly teach, as amended, wherein, Kumar teaches and is
deemed to render the differences obvious that when obtaining snapshot, the data is storage classified as, “physical storage locations”, being directed to obtain, snapshot data, as applied.

The snapshot data (stored) to be queried, access thereto, can be based on, “physical locations”, in order to access to the data based on, a distance (or other criteria), associated with the access to snapshot data, stored, having physical locations.

The system operates, wherein the query is received, the locations are determined based on the query.

Th system appears enhances access to snapshot data, in view of the physical locations are determined based on a query determining step.

As understood, a lookup in a manifest file, allows the system to determine which location or locations to obtain the desired data, based on the defined physical locations (or DISTANCE), to run the snapshot query, to identify the data of interest, make a copy and return, as Snapshot results.
SEE disclosure
Note, the system teaches Snapshots data is at physical locations, wherein the system, utilizes a manifest, due to a pool of source volumes based on its network distance to the target volume, current bandwidth usage (e.g., number and type of target volumes currently hydrating from that source volume), and history of successful or unsuccessful
hydrations, to name a few factors.



Col. 13, line 65-

(51) With continued reference to FIG. 3, illustrative interactions 300 are depicted for creation of an unencrypted volume from an unencrypted snapshot and/or unencrypted source volume. It will be appreciated that the interactions 300 can be repeated for each unencrypted target to hydrate from this source volume, and these multiple instances of the interactions 300 may be interleaved to support parallel hydration. The interactions of FIG. 3 begin at (1), where a user 325 submits a create volume request to the control plane 155. In response to the request, at (2) the control plane 155 obtains the snapshot ID and source volume ID that will be used in the hydration process. For example, the control plane 155 can select from among a pool of source volumes based on its network distance to the target volume, current bandwidth usage (e.g., number and type of target volumes currently hydrating from that source volume), and history of successful or unsuccessful hydrations, to name a few factors. Further, the control plane 155 may query the object storage servers 110 for snapshot information can including a manifest file that specifies the physical storage locations of different portions of the snapshot corresponding to different blocks of the volume



Therefore, upon determining a snapshot query request, triggering, a snapshot query operation, determines to perform a snapshot, by their determined, physical locations.

In view of managing resources access. based on their, physically locations, allowing access based on, “the control plane 155 selects from among a pool of source volumes based, network distance to the target volume, current bandwidth usage (e.g., number and type of target volumes currently hydrating from that source volume), and history of successful or unsuccessful hydrations, to name a few factors”, response to snapshot information requests.

If not clear, the advantages of having, plural physical locations, those skilled in the art would realize, would lower Latencies to obtain desired snapshot data, on request.

SEE col. 4, lines 61-

(17) The elastic computing system 120 can be provided across a number of geographically separate regions, for example to provide users with lower latencies by having their virtual computing devices in or near their geographic location. Each region is physically isolated from and independent of every other region in terms of location and power supply, and may communicate data with the other regions through the network 125……………. 


Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed invention
as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill
in the art to modify Ramesh with the teachings Kumar, to perform
the step as claimed, in response to determining to perform a snapshot query, to identify (or determine), the physical locations of at least some of the data requested in the query, wherein the snapshot (operation), includes the determined physical locations, in view of the query request, as taught by Kumar, having advantages of “…provide users with lower latencies by having their virtual computing devices in or near their geographic location…”

The advantages associated with determining to perform a snapshot query operation, is obvious to include to determine the  physical locations to obtain the data, to also consider, advantages in view of, “control plane 155 may query (or determine), the object storage servers 110 for snapshot information can including, a manifest file that specifies the physical storage locations of different portions of the snapshot
corresponding to different blocks of the volume”.



Regarding claim 5, 12 and 19, the combination with Ramesh
is deemed to further render obvious, wherein the snapshot
comprises business keys that contain physical locations of the
data of the at least some of the data.

Note, interpreted as, Snapshot location data (referred to
as Keys), at 0011, teaches, “…where the tables are located, and other pertinent information…”
Claims 21-23 and 2, 3, 9-10, 16-17 (its dependents) and rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramesh and Kumar, as applied above and further in view of Bettaiah (US 10,924,275, FD 9/28/2018).

Regarding claims 21-23, the combination as applied fails to address above, wherein the taking the snapshot further comprises determining that the snapshot query is received for a first time and that the snapshot query satisfies snapshot
conditions, SNAPSHOT CONDITIONS.

Bettaiah teaches the concepts of, wherein queries, are
adapted to be, received for a first time (and saved), as well
as, determining the query satisfies conditions, associated with
saving queries, deemed obvious against SNAPSHOT type data.

FIG. 10T illustrates an example of a GUI of a service
monitoring system for defining a search query using a saved
search, in accordance with one or more implementations of the present disclosure.

Col. 20, line 55-

Note, “a triggering condition can be applied to the data
produced by the search query to determine whether the produced
data satisfies the triggering condition” or, teaches,

“query satisfies snapshot conditions”, such as, “if the

data produced by the search query satisfies the triggering

condition, a notable event can be generated.”

Description Paragraph - DETX (317):
Implementations of the present disclosure are
described for providing a GUI that presents notable
events pertaining to one or more KPIs of one or more
services. Such a notable event can be generated by a
correlation search associated with a particular
service. A correlation search associated with a
service can include a search query, a triggering
determination or triggering condition, and one or more
actions to be performed based on the triggering
determination (a determination as to whether the
triggering condition is satisfied). In particular, a
search query may include search criteria pertaining to
one or more KIPs of the service, and may produce data
using the search criteria. For example, a search query
may produce KPI data for each occurrence of a KPI
reaching a certain threshold over a specified period
of time. A_ triggering condition can be applied to the
data produced by the search query to determine whether
the produced data satisfies the triggering condition.
Using the above example, the triggering condition can
be applied to the produced KPI data to determine
whether the number of occurrences of a KPI reaching a
certain threshold over a specified period of time
exceeds a value in the triggering condition. If the
produced data satisfies the triggering condition, a
particular action can be performed. Specifically, if
the data produced by the search query satisfies the
triggering condition, a notable event can be
generated. Additional details with respect to this
"Incident Review" interface are provided below with
respect to FIGS. 340-34T.

SEE saved search

Description Paragraph - DETX (368):
In another implementation, the computing machine
automatically (without any user input) identifies one
or more aliases for an entity in machine data, and
automatically creates an entity definition in response to automatically identifying the aliases of the entity in the machine data. For example, the computing machine can execute a search query from a saved search to extract data to identify an alias for an entity in machine data from one or more sources, and automatically create an entity definition for the
entity based on the identified aliases. Some
implementations of creating an entity definition from
importing a data file and/or from a saved search are
discussed in greater detail below in conjunction with

FIG. 16.

Description Paragraph - DETX (470):
At block 25002, the computing machine performs a search query to produce a search result set. The search query can be performed in response to user input. The user input can include a user selection of the type of search query to use for creating entity
definitions. The search query can be an ad-hoc search or a saved search. A saved search is a search query that has search criteria, which has been previously defined and is stored in a data store. An ad-hoc search is a new search query, where the search criteria are specified from user input that is received via a graphical user interface (GUI).


Implementations for receiving user input for the search query via a GUI are described in greater detail below in conjunction with FIGS. 10S-10T.

Description Paragraph - DETX (505):
The search query can be an ad-hoc search or a saved
search. As described above, a saved search is a search
query that has search criteria, which has been
previously defined and is stored in a data store. An
ad-hoc search is a new search query, where the search
criteria are specified from user input that is
received via a graphical user interface (GUI).

SEE new queries, when a new search is saved to the
data store, the list 29007 is updated to include the newly
Saved search.


Description Paragraph - DETX (507):
FIG. 10T illustrates an example of a GUI 29000 of a
service monitoring system for defining a search query
using a saved search, in accordance with one or more
implementations of the present disclosure. GUI 29000
includes a GUI element (e.g., a button) 29005, which
when selected, displays a list 29007 of saved searches
to select from. The list 29007 of saved searches
corresponds to searches that are stored in a data
store. In one implementation, the list 29007 of saved
searches includes default saved searches. In one
implementation, when a new search is saved to the data
store, the list 29007 is updated to include the newly
saved search--that is to say, the content of list
29007 is populated dynamically, in whole or in part.

To, define queries (w/Button).

Description Paragraph - DETX (509):
When a search query has been defined, for example, as
user input received for an ad-hoc search via text box
28009, or from a selection of a saved search, and when
a time range has been selected, the search query can
be executed in response to the activation of button
28013. The search result set produced by performing
the search query can be displayed in a results portion
28050 of the GUI 2800, as described in greater detail
below in conjunction with FIG. 10U.

Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed invention
as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill
in the art to modify the combination as applied with Ramesh with
the teachings of Bettaiah, to perform as claimed, and to,
Receive (requests), for a first times (and saved), as well as,
determining the query satisfies conditions, associated with
saving queries, deemed obvious against SNAPSHOT type data in view of Bettaiah associated with saving searches, providing,
associated, “GUI 29000 of a service monitoring system for
defining a search query using a saved search”, as well as to, as
claimed, wherein, “queries satisfy conditions”, such as directed
to the concept of, “if the data produced by the search query
satisfies the triggering condition, a notable event can be
generated”, as taught by Bettaiah, while saving queries,
provides additional advantages, associated with, ™“.a saved
search, and when a time range has been selected, the search
query can be executed in response to the activation of button
28013...".


Regarding dependent claim 2 (of claim 21), claim 9 (of
claim 22) and claim 16 (of claim 23), the combination as applied
with, the combination as applied with Ramesh is deemed to
further render obvious as claimed, wherein the determining that
the data query is the snapshot query is based on a snapshot

O 	query indicator (see “data of Interest” or based on user preferences, 0024), in the data query

Or

O an amount of data requested by the data query (0070)


SEE abstract (based on attributes) and steps 222, 226

Note query, includes at least one indicator, on the source data set, 0003, 0005 and 0009 w/SQL and 0012 and, complex user queries, defining, “…filters on a report that is generated by the conventional reporting tools and for performing a join function on multiple tables of the database…”) or defining the data of interest.

And

	Note, when the query Type (specified by a user), is a paginated Type query or a Pagination Query this query (is a Data Query), but, includes attributes as claimed (includes an Amount), in view of the user specifying, a Fetch Size. 

[0070] The rendering module 124 may also facilitate the user to select data from the materialized view. In addition, the user may execute data query with or without pagination along with parameters. In case, the user requires a paginated report, the user may specify the fetch size based on which the report may be paginated. Further, the rendering module 124 may facilitate the user to select data from the aggregate data set.


	It is clear Only one limitation is Required, but the applied prior art appears TEACHES BOTH limitation claimed in the alternative.


Regarding claims 3, 10 and 17 (of claims 21-23, resp.), the
combination as applied with Ramesh is deemed to further render
obvious, wherein the snapshot conditions (step 226), are deemed based on,  

an availability (see Data Availability determination @ 226), of the snapshot storage data 

Or

O	a minimal number of rows of the data requested by the snapshot query


SEE (step 228), when Not Expired, data is available data to perform a REPORT generation (230), upon expiring the data is not available to apply to the report generation. 

SEE 226, determines, whether the data has expired (or determining if snapshot data of the snapshot storage is available, No or Yes), upon expiring (is Not available), upon this determination, the data is updated and/or replaced, therefore, before the expiring of the Updated, the data is available of the snapshot storage (at steps 226 to 228).
 	
This data is availability determination, to perform step 230 (generate a Report), with the available data.

Or, Not available since, the Snapshot data stored expired (step 226), based on the determining step (226), the system determines, when the data is available to process to Step 230 (to create a Report with Data that is, NOT EXPIRED or available data), based on detection of an Expired data status determination in view of (step 226 to 230).


SEE 0024, upon determining an Availability (Expired Data), based on data expire condition, the Snapshot data expired is Updated, in view of, deleting the expired and re-inserted to be available in view of determining an Availability (Expired or Not), of the snapshot data.



Claims 6, 13 and 20 rejected under 35 U.S.C. 103 as being
unpatentable over the combination of Ramesh and Kumar, as
applied above and further in view of Patwardhan et al. (US
202000117365).

Regarding claim 6 of claim 1, the combination as applied
with Ramesh teaches and renders obvious, data stored to Rows,
but fails to teach as recited but, Patwardhan et al. is deemed
to teach and render obvious the difference at 0018, by rendering
obvious as claimed,

o	calculating, by the one or more computing devices, an
index of the snapshot (see Index Size)

SEE List of Backup files 0018, (associated with Fig. 1), determining, by the one or more computing devices, that the
index is smaller than a stored index in a snapshot storage
table

SEE “the list of changed blocks being of smaller data size than
the filter I/0 records being flushed and replaced.”

SEE “...replaced with a list of backed up data blocks indicating
the changed blocks that were backed up to the target storage...”

Note, the list reads on an Index and 

O	updating, by the one or more computing devices, the snapshot storage table by removing entries in a location containing the stored index and storing the snapshot information in the location, of the snapshot storage table Note in 0018, snapshot creation and thereafter use (see backup step completed), the records or the (Index), is flushed, and replaced with a list of backed up data blocks indicating the changed blocks that were backed up to the
target storage, the list of changed blocks being of smaller data size than the filter I/O records being flushed and replaced.

Appears teaches, replacing, in-place (List of Changes Blocks), based on an Index (calculated), as long as the size is smaller, than the flushed records (or Snapshot Indexes).

[0018] At the beginning of a new backup, in response to a backup request, an application agent can quiesce the state of an application having application data that is to be backed up. When quiescing the application, a Volume Snapshot Service (VSS) can stop the application and take an application-consistent snapshot of the application pending I/O's and memory. The
application agent can then trigger a conventional snapshot of the production disks. The application agent can then request and obtain a VFIO snapshot, based on filter records generated and stored by the I/O Filter Driver intercepting I/O's, the I/O Filter Driver configured in accordance with a backup policy. The application agent can then trigger release of the snapshot
of the production disks, release the VSS snapshot, and resume the application. The filter I/0 driver can then contact a backup proxy to perform the backup using the VFIO snapshot. After the backup is completed, one or more filter driver records, that were used to create the VFIO snapshot, can be flushed and replaced with a list of backed up data blocks indicating the
changed blocks that were backed up to the target storage, the list of changed blocks being of smaller data size than the filter I/O records being flushed and replaced.



Therefore since, the differences between the claimed
invention and the prior art are such that the claimed invention
as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill
in the art to modify Ramesh in view of the teachings of
Patwardhan, rendering obvious to perform as claimed by
calculating, an index of the snapshot (or Index Size) and
determining, by the one or more computing devices, that the
index is smaller than a stored index in a snapshot storage
table, in order to replace, by removing entries in a location
(or a ROW of Ramesh), and to storing the snapshot information,
in the location (The Row), of the snapshot storage table of
Ramesh in view of the teachings of Patwardhan, thereby replacing
in-place (ROW data), when the index Size, being smaller, reutilizes flushed space, as long as the replacement files can fit (or r smaller), as taught by Patwardhan.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being
unpatentable over the combination of Ramesh and Kumar as applied and further in view of Millington et al. (US 2005/0256834).

Regarding claims 7 and 14, as amended, the combination as
applied, fails to address as claimed,

O 	wherein the snapshot (Request), contains more than
predetermined number of rows (More than, Max Rows), and

O 	wherein the predetermined number of rows (Max Rows) is
a number of rows contained in one display page of a
user device (Pred. Number of Rows).

The above is considered to, request of data to be
(rendered in rows), wherein the number of requested Rows is
greater, than the render-able number of rows (Less than) in a
Single PAGE, a page be set to a maximum # rows, is dependent on
settings, appears is directly related to handling data in
render-able Pages (each page can have a Max # rows/page), while
retrieving more than one page of data, rendering according to a
Max row setting.
Millington teaches at (0136), performs and is deemed to
render the concept obvious, to perform as claimed, in view of
Millington to render and query row based records (see 25
records), requesting a number of Row records (16), above the
page set maximum (5) and rendering less than requested
(Per/page), by defining the maximum number of rows of data to
display per/page (see 5), while requesting more rows (see 16)
than can be rendered at one time or in one page.

Consider the Teaching, a request with settings or attributes, Page Size = 5 (Max 5 rows), having an associated, maximum record request = 16 records, with an associated PageButtonCount = 3.

Note records = 25, request = 16, rendering 5 per/page or
paging results retrieved, as is deemed claimed, as understood by
the examiner.

Note 16 rows are returned (as requested), but, a page is
generated with, e.g. records 0-4 for PageIndex 1

[0136] As an example, consider the case where the database
contains 25 records, the PageSize is 5 and the
PageButtonCount is 3. One the first request, the grid
retrieves data for startRecord=0 and maxRecords=16. Because
16 rows are returned, the grid knows to render all three
pager buttons, plus the ellipses (because there is at least
one more page to display). The grid still only renders the
data records for the current PageIndex, e.g. records 0-4 for
PageIndex 1...

The above appears allows requests for records above what a
page setting can handle, causes the result to be in plural pages
(Page Button Count), wherein each page with a fixed or a max set
row count (see PageSize).

Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed invention
as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill
in the art to modify the combination with Ramesh in view of the
teachings of Millington, to perform or conform to request and
results, wherein requests for plural rows and rendering a
specified subset, # rows defined by the maximum rows/page, as
taught by Millington, thereby controlling plural results request, beyond page row maximum and to render based on a
defined row maximum per page in pages, with a max row per page,
this operation allows for paging results, in accordance to
specified request and render row max per page, as part of a page
with row maximum defined, in a rendering page process, as taught
by Millington.


Conclusion
The prior art made of record and not relied upon is

considered pertinent to applicant's disclosure.

(A) Kenkre et al. (US 2021/0081179), teaches associated with Snapshot queries, teaches OFFSET Pagination type query operations or different pagination types being conventional.


[0140] Different pagination types may be used depending on how a particular cloud computing provider arranges its descriptions of computing services. For example, cloud computing provider A_1 may divide descriptions into 500 item pages, while cloud computing provider B_1 may divide descriptions into 1000 item pages. To support a wide variety of arrangements, CSN cloud integration application 620 may support next endpoint pagination, next link pagination, offset pagination, and page-based paginations, among other possibilities.


(B) DVINOV et al. (US 2019/0236184), teaches at 0005, pagination processing, associated with, Computers may not have enough memory space and/or computing resources to implement such offset with limit based queries for pagination of a large number of records. Indeed, experiments show that using the offset with limit based queries to paginate around ten million records may result in a time out. Thus, the offset with limit based queries is inefficient for pagination of a large number of record 


(C) Britt (US 2012/0290609), was previously applied to
teach (previous, claim 7), “one display page”,
control, of a user device a predetermined number of
rows.

Note the operation is based on, “user preferred
fields”, associated with DISPLAY (Page), size and
associated with memory capabilities of the device, the
display, renders pages (current view), with
“…display columns of a specified number of receipts
per page…”.

Note #receipts per/row per page, being predetermined based on, “a number of rows contained in one display page of a user device”, dependent on the RM application set-up...

[0053] The selection of the user preferred fields may be limited, dependent on the display size and memory capabilities of the portable device. In other embodiments, the table may include fields defined by rows in a table and display columns of a specified number of receipts per page, dependent on the RM application set-up. In some embodiments, the user may be able to predefine the display set-up of the RM application.




Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
10/12/2022


/PIERRE M VITAL/     Supervisory Patent Examiner, Art Unit 2162